Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 06, 2019

The Court of Appeals hereby passes the following order:

A19A1228. HATCHER MANAGEMENT HOLDINGS, LLC v. ALSTON &
    BIRD, LLP.

      Upon consideration of the Consent Motion to Remand Appeal Pending Trial
Court’s Preparation of Entire Record, said motion is hereby GRANTED.


      Upon consideration of the Consent Motion to Stay Appeal, said motion is
hereby DISMISSED AS MOOT.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/06/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.